Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 9/1/2020.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2020 has been entered.

Priority
This application, 15/519238 filed 4/14/2017 is a national stage of PCT/EP15/074768 filed 10/26/2015 which claims benefit of 62/072574 filed 10/30/2014. 

Status of Claims
Claims 13-16 are canceled. Claims 1 and 2 are amended. Claims 1-12 and 17 are examined. 

Rejections withdrawn


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 2-3 the recitation of “high” and “low” are relative terms.  It is unclear what is considered a “high” or “low” concentration. In part (e), “stable section of the sensorgram” – “stable” could be a relative term so what is considered a “stable” section of the sensorgram.  The metes and bounds of these limitations cannot be determined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 8 and 9 – 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biacore (TM) Assay Handbook (29-0194-00 Edition AA; General Electric Company; cite previously, denoted Biacore HB) in view of Jansson (US PGP 2012/0264233; cited previously) and Tang (US PGP 20060068490; cited previously) in light of Boga (US PGP 2004/0048323; cited previously). 
Regarding claims 1 and 9, Biacore (TM) Assay Handbook (hereafter denoted “Biacore HB”) discloses: 
providing a first solution comprising a high concentration of an organic solvent and a second solution comprising a low concentration of the same organic solvent; 
applying solutions at a predetermined proportion within a flow channel of an integrated microfluidic cartridge (IFC), the flow channel comprising a first flow cell with an optical sensor surface that is not immobilized with a ligand or analogue; 
obtaining a sensorgram of the mixed solution from the optical sensor surface of step (b ), the sensorgram comprising a report point at a stable section of the sensorgram; 
applying solutions at a predetermined proportion within a flow channel of an integrated microfluidic cartridge (IFC), the flow channel comprising a first flow cell with an optical sensor surface that is immobilized with a ligand or analogue; 
obtaining a sensorgram of the mixed solution from the optical sensor surface , the sensorgram comprising a report point at a stable section of the sensorgram; 
repeat steps (b) and ( c) n times each at a different, predetermined proportion of the two solutions; and g. establishing a solvent correction curve using the report points; wherein n is at least 3. 
(Biacore HB, p 68-69: Solvent correction values (where more than 3 are disclosed) are determined by injecting blank samples containing a range of DMSO concentrations and plotting the reference-subtracted response from the active surface against the relative response from the reference 
Each sample measurement can then be adjusted for the solvent effect on the basis of the response on the reference surface (see Figure 8-2). 
Figure B--2. The principle of solvent correction. 1. The sensorgram from the reference surface shows a bulk displacement [-150 RU in the illustration) during sample injection because the sample and running buffer are not exactly matched. 2. From the solvent correction curve, a displacement of -150 RU in the reference sensorgram, corresponds to a solvent effect of +.5 RU in the reference-subtracted sensorgram. 3. The reference subtracted sensorgram is corrected for the solvent error. This procedure is applied to every point during sample injection. 
Solvent correction is applied only to response levels during sample injection, since the connection adjusts for differences in bulk response between different samples.) 
Biacore HB discloses a flow channel comprises a flow cell with an optical sensor surface that is not immobilized with a ligand or analogue, and flow channel comprises a flow cell with an optical sensor surface that is immobilized with a ligand or analogue (p 68, Solvent correction values are determined by injecting blank samples containing a range of DMSO concentrations and plotting the reference-subtracted response from the active surface against the relative response from the reference surface). 
Regarding claim 8, Biacore HB discloses DMSO (Biacore HB, p 68-69: Solvent correction values (where more than 3 are disclosed) are determined by injecting blank samples containing a range of DMSO concentrations). 
Biacore HB fails to disclose
mixing the first and second solutions at a predetermined proportion within a flow channel of an integrated microfluidic cartridge (IFC), the flow channel comprising a first flow cell with an optical sensor 

and 
mixing the first and second solutions at the predetermined proportion as in step (b) a flow channel of the integrated microfluidic cartridge (IFC), the flow channel comprising a first flow cell with an optical sensor surface that is immobilized with a ligand or analogue. 
Jansson discloses mixing the two solutions on line at a predetermined proportion in a flow channel of an integrated microfluidic cartridge (IFC) (para 7, The present invention relates to systems and methods for improved mixing for an SPR assay. Thus, in a first aspect, the invention is a method for characterizing an interaction in a liquid environment, between at least one species in solution and a target immobilized on a surface of a flow cell. The method comprises the following steps: (a) activating the surface of the flow cell and immobilizing the target thereon; (b) providing, in a flow of liquid, at least one of the species; (c) passing the flow of liquid comprising at least one of the species through the surface of the flow cell which contains the immobilized target; and (d) detecting a result of an interaction between the at least one species and the target using surface plasmon resonance ( SPR) technique. The improvement of the method comprises in at least one of steps (a) or (b), inline mixing at least two liquid solutions to generate a mixed solution before it is passed through the surface of the flow cell.). One of skill in the art would recognize that the sample cell (with ligand) and reference cell (without immobilized ligand) would be treated similarly to permit comparing the reference surface and active surface response (see Biacore HB, section B.3 “Solvent correction principles”) and would find it obvious to apply the mixing method of Jansson to achieve the mixing steps for both reference surface (not immobilized with ligand) and active surface (immobilized with ligand) set forth by Biacore HB to arrive at both mixing limitations described by claim 1. 

Tang discloses a step of reverse flow to mix buffers (para 120, One or more combinations of the sample flow can be employed. For example, single pass, where the sample enters the inlet and exits from the outlet can be employed. Alternatively, recirculating flow, where the sample enters the inlet and exits from the outlet and this process is repeated, improving the percentage of capture over single pass also can be employed. Alternatively, pulsed flow, where for example, the sample flows enters and exits the mixing flow chamber at different velocities at different times creating mixing followed by incubation also can be employed. Additionally, reversible flow, where the sample flows in one direction and the direction reverses so that the inlet becomes outlet and outlet becomes inlet, a useful method when the waveguide layout is not symmetric to the inlet and outlet. See claim 47 and 95: fluid handling system comprises an undulating structure or actuation device capable of moving sample fluid through said mixing flow chamber in forward and reverse directions).  
It would have been obvious to one of ordinary skill in the art at the time of filing to apply to reverse flow mixing method taught by Tang to create the mixtures disclosed by Biacore HB because the combination of Biacore HB (p 68-69) and Jansson (para 7) discloses mixing of solutions used in biological sensor analysis that is generic with respect to the flow direction and Tang discloses that it is conventional in the art to use reverse flow methods (para 120). One of skill in the art would have a reasonable expectation of success in combining the mixing method of Tang with the method taught by the combination of Biacore HB and Jansson because all disclosures are drawn to the art of assays using biological sensors.
It would have been obvious to one of ordinary skill in the art at the time of filing to apply to mixing method taught by Jansson to create the mixtures disclosed by Biacore HB because Biacore HB (p 68-69) discloses use of mixtures of solutions used in SPR analysis that is generic with respect to how the 

Regarding claims 2 and 3, Jansson discloses injecting two solutions at each at an individual preset flow rate and let the combined solution travel through a flow cell (para 48, The inline mixing method according to the present invention can be achieved over a wide range of volumes and flow rates. Effective mixing is achieved while between from about 0.1 to about 10 .mu.l of a solution is aspirated into the needle during each step. Preferably, from about 0.25 to about 4 .mu.l of a solution is aspirated into the needle during each step. Still more preferably, from about 0.5 to about 4 .mu.l of a solution is aspirated into the needle during each step. The flow rate for the sample liquid through the flow cell may be from about 10 to about 100, preferably from about 10 to about 20, and more preferably from about 10 to about 30 .mu.l/min. Effective mixing is achieved while the two or more solutions travel in the conduit prior to reaching the flow cell. By controlling the segment size and the flow rate during the transport through the flow line the mixing is achieved). It would be obvious to one of skill in the art at the time of filing date of the claimed invention to use preset flow rates and control the flow rates with a pump because Jansson discloses such methods are conventional in the art of mixing solutions for use in SPR experiments).  Regarding claim 3, Tang discloses a step of reverse flow to mix buffers (para 120, One or more combinations of the sample flow can be employed. For example, single pass, where the sample enters the inlet and exits from the outlet can be employed. Alternatively, recirculating flow, where the sample enters the inlet and exits from the outlet and this process is repeated, improving the percentage of capture over single pass also can be employed. Alternatively, pulsed flow, where for example, the sample flows enters and exits the mixing flow chamber at different 

Regarding claims 4 - 6, Jansson discloses mixing two solutions by controlling the flow rate and by using two pumps (para 48, The inline mixing method according to the present invention can be achieved over a wide range of volumes and flow rates. Effective mixing is achieved while between from about 0.1 to about 10 .mu.l of a solution is aspirated into the needle during each step. Preferably, from about 0.25 to about 4 .mu.l of a solution is aspirated into the needle during each step. Still more preferably, from about 0.5 to about 4 .mu.l of a solution is aspirated into the needle during each step. The flow rate for the sample liquid through the flow cell may be from about 10 to about 100, preferably from about 10 to about 20, and more preferably from about 10 to about 30 .mu.l/min. Effective mixing is achieved while the two or more solutions travel in the conduit prior to reaching the flow cell. By controlling the segment size and the flow rate during the transport through the flow line the mixing is achieved). It would be obvious to one of skill in the art at the time of filing date of the claimed invention to use preset flow rates and control the flow rates with a pump because Jansson discloses such methods are conventional in the art of mixing solutions for use in SPR experiments.

Regarding claim 7, Jansson discloses an IFC with multiple parallel channels (Fig 2). It would be obvious to one of skill in the art at the time of filing date of the claimed invention to use the multiple parallel channels of Jansson in combination with Biacore HB to improve throughput. 
Regarding claim 10, Biacore HB discloses analytes of between 80 to 1000 Daltons (p 5, The practical lower limit for detection of small molecules with today's instrumentation is about 100 Da). 
Regarding claims 11 and 12, Biacore HB discloses a detector based on surface plasmon resonance (p 5, Biacore systems monitor molecular interactions in real time, using a non-invasive label-free technology that responds to changes in the concentration of molecules at a sensor surface as molecules bind to or dissociate from the surface. The detection principle is based on surface plasmon resonance (SPR) that is sensitive to changes in refractive index within about 150 nm from the sensor surface. To study the interaction between two binding partners, one partner is attached to the surface and the other is passed over- the surface in a continuous flow of sample solution. The SPR response is directly proportional to the change in mass concentration close to the surface). Regarding claim 11, an evanescent wave is sensed from the surface plasmon resonance as evidenced by Boga (Boga para 35) where Biacore HB discloses surface plasmon resonance (p 5). 
Regarding claim 17, Biacore HB discloses wherein the IFC comprises a single channel where mixing in step (b) and (d) happen that also comprises the first flow cell with the optical sensor surface that is not immobilized with a ligand or analogue, and the second flow cell with the optical sensor surface that is immobilized with a ligand or analogue. Where Jansen discloses in-line mixing prior to passing over the flow cell (para 7) and Biacore HB disclose a first cell having immobilized ligand and a reference cell without ligand (p 6 inter alia), the combination of Jansen and Biacore HB describe the limitations of claim 17.

Response to Arguments
Applicant asserts (response dated 8/15/2020, p 8) 
“The examiner cites Tang for the concept of reversing flow. However, Tang has nothing to solvent correction techniques. Rather, Tang relates to disrupting laminar flow within a sensor, in order to bring analyte into contact with the sensor surface. Tang proposes reverse flow, pulsed flow, and recirculating flow. Reverse flow is proposed when the waveguide is not symmetric as to inlet and outlet. Tang, para 120.
The Office fails to provide a reason or suggestion to reverse flow as claimed in the solvent correction process of Biacore. Moreover, nothing in cited references suggests the claimed method can result in improved solvent correction as claimed, and as shown in Fig. 3.”

However, Tang was relied of for teaching mixing by performing reverse flow as described by claim 1 and not solvent correction. The Office notes that Biacore HB and Janssen were relied on for those limitations of the claimed invention.  Furthermore, applicant implies that Tang’s teaching is limited to disrupting laminar flow and waveguides.  The teaching of Tang clearly describes mixing using reverse flow for reasons cited herein (see Tang para 67, 110, 120 and claims 47 and 95).  
Applicant’s arguments have been fully considered but not found persuasive.  

Conclusion
All claims are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641